Exhibit 10.1

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is dated the 2nd day of
February, 2005, by and between NEWARK VALLEY OIL & GAS INC. (hereinafter
referred to as “Seller”) and ZIER & ASSOCIATES, LTD., (hereinafter referred to
as “Buyer”).

WHEREAS, Seller desires to sell, assign and convey to Buyer and Buyer desires to
purchase and accept certain oil and gas leasehold interests and related property
rights of Seller located in Valley and Phillips Counties, Montana; and

WHEREAS, the parties have reached agreement regarding such sale and purchase.

NOW, THEREFORE, for valuable consideration and the mutual covenants and
agreements herein contained, Seller and Buyer agree as follows:

ARTICLE 1. DEFINITIONS

1. Definitions: In this Agreement, capitalized terms have the meanings provided
in this Article, unless expressly provided otherwise in other Articles. All
defined terms include both the singular and the plural. All references to
Articles refer to Articles in this Agreement, and all Exhibits refer to Exhibits
attached to and made a part of this Agreement.

“Affiliate” means and includes any entity that, directly or indirectly, through
one or more intermediaries, controls or is controlled by or is under common
control with the entity specified. Control means ownership of 50% of the voting
stock of such entity.

“Assignment” means an assignment conveying the Properties in the form attached
hereto as Exhibit C.

“Business Days” means the days of Monday through Friday, except legal holidays.

“Claim” or “Claims” means any and all claims, demands, suits, causes of action,
losses, damages, liabilities, fines, penalties and costs (including reasonable
attorneys’ fees and costs of arbitration, mediation, investigation or
litigation).

“Closing” means the consummation of the conveyance of the Properties from Seller
to Buyer.

“Closing Date” means the execution date of this Agreement such that Closing
shall occur simultaneously with the execution of this Agreement.

“Effective Time” means 12:01 a.m., Mountain Standard Time, on the Closing Date.

“Environmental Laws” means all Laws which are promulgated, issued or enacted by
a governmental entity or tribal authority having appropriate jurisdiction that
relate to (a) the prevention of pollution or environmental damage, (b) the
remediation of pollution or environmental damage, or (c) the protection of the
environment generally, including without limitation, the Clean Air Act, as
amended, the Clean Water Act, as amended, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, the Federal Water
Pollution Control Act, as amended, the Resource Conservation and Recovery Act of
1976, as amended, the Safe Drinking Water Act, as amended, the Toxic Substance
and Control Act, as amended, the Superfund Amendments and Reauthorization Act of
1986, as amended, the Hazardous and the Solid Waste Amendments Act of 1984, as
amended, and the Oil Pollution Act of 1990, as amended, and analogous state
Laws.

“Gulf Coast Agreement” means that certain “Offer to Purchase” by and between
Gulf Coast Oil and Gas Company and Howell Spear (jointly as “vendor”), and
Newark Valley Oil & Gas Inc., (as “purchaser”), executed by the vendor on
December 19, 2001, as terminated in accordance with the terms and provisions of
that certain Termination of Offer to Purchase and Agreement to Reduce Overriding
Royalty Interest by and among Gulf Coast Oil and Gas Company, Estate of Howell
Spear, Deceased; and Newark Valley Oil & Gas, Inc., and ratified therein by Zone
Exploration, Inc., John Fredlund, and Zier & Associates, Ltd., dated effective
January 24, 2005.

“Laws” means laws, statutes, ordinances, permits, decrees, orders, judgments,
rules or regulations (including, without limitation, Environmental Laws) which
are promulgated, issued or enacted by a governmental entity or tribal authority
having appropriate jurisdiction.

“Permitted Encumbrances” means:



  (a)   Preferential purchase rights and consents to assignment and similar
contractual provisions encumbering the Properties with respect to which, prior
to Closing, (i) waivers or consents are obtained from the appropriate parties,
or (ii) the appropriate time period for asserting such rights have expired
without an exercise of such rights;



  (b)   All rights to consent by, required notices to, filings with, or other
actions by governmental entities (including the Bureau of Land Management) or
tribal authorities in connection with the sale or conveyance of the Properties,
if the same are customarily obtained subsequent to the transfer of title;



  (c)   Rights reserved to or vested in any governmental entity or tribal
authority having appropriate jurisdiction to control or regulate the Properties
in any manner whatsoever, and all Laws of any such governmental entity or tribal
authority;



  (d)   Third party easements, rights-of-way, servitudes, surface leases,
sub-surface leases, grazing rights, logging rights, canals, ditches, reservoirs,
pipelines, utility lines, telephone lines, power lines, railways, streets,
roads, alleys, highways and structures on, over and through the Properties, to
the extent such rights, interests or structures that are of record as of the
date hereof and which do not materially interfere with the operation, value or
use of the Properties; and



  (e)   The terms of the oil and gas leases and other mineral leases comprising
the Properties, to the extent set forth on Exhibit A, as well as the Suspended
Leases, and the overriding royalties, net profits interests, production payments
and other similar burdens affecting the Leases of record as of October 1, 2004.

“Properties” means:

a. All of Seller’s right, title and interest in, to and under, or derived from,
all of the oil and gas leases and other mineral leases described on Exhibit A
(the “Leases”), subject only to the overriding royalties and similar burdens set
forth on Exhibit A;

b. All interests that Seller may hereafter acquire in Federal oil and gas leases
for which Seller made application within the Area of Mutual Interest established
under the Gulf Coast Agreement, the issuance of which has been suspended by the
Bureau of Land Management, to the extent that such applications are listed on
Exhibit “A” attached hereto (as Pre-Sale Offers) and to the extent that such
applications are subsequently issued to Applicant (the “Suspended Leases”);

c. all of the presently existing and contracts and agreements pertaining to the
Leases, including, without limitation, farmout agreements, farmin agreements,
joint operating agreements, surface use agreements, and similar agreements to
the extent, and only to the extent, described on Exhibit B (the “Contracts”);

d. all files, records, property tax reports and records, and right-of-way
records, surveys, maps, plats, correspondence and other documents and
instruments pertaining to the Leases and the other properties described in a.,
through d., above (the “Records”).

The “Properties” expressly excludes, and Buyer will not acquire, any wells or
wellbores, whether or not plugged and abandoned, located on the Leases.

ARTICLE 2. TRANSFER OF THE PROPERTIES

2.1 Purchase and Sale. On the Closing Date and effective as of the Effective
Time, and upon the terms and conditions herein set forth, Seller agrees to sell
and assign the Properties to Buyer and Buyer agrees to buy and accept the
Properties; provided, however, the Suspended Leases shall be assigned to Buyer
at the time, if at all, that the Suspended Leases are issued to Applicant.

ARTICLE 3. PURCHASE PRICE AND ACCOUNTING

3.1 Purchase Price. The total consideration paid by Buyer for the Properties
shall be an amount equal to One Million One Hundred and Thirty Five Thousand and
No/100 Dollars ($1,135,000.00). The Purchase Price shall be paid in accordance
with the terms and conditions of the Escrow Agreement attached hereto as
Exhibit E. At the time that the Suspended Leases are issued to Applicant and
assigned to Buyer, no additional consideration will be due Seller for such
Suspended Leases.

3.2 Expenses. Seller shall be and remain responsible for all expenses and
related accounts payable arising in the ordinary course of business attributable
to the Properties, to the extent they relate to the time prior to the Effective
Time. Buyer shall be responsible for the payment of all expenses and related
accounts payable arising in the ordinary course of business attributable to the
Properties, to the extent they relate to time after the Effective Time.

ARTICLE 4. [Intentionally Omitted]

ARTICLE 5. INDEMNITIES

5.1 Seller’s Retained Obligations. Seller shall remain liable for all Claims,
obligations and liabilities relating to, arising out of, or connected, directly
or indirectly, with the ownership, use or operation of the Properties pertaining
to the period of time before the Closing Date during which Seller owned record
title to the Leases, including without limitation, claims relating to (a) injury
or death of any person or persons whomsoever, (b) damage to or loss of any
property or resources, (c) pollution, environmental damage or violation of
Environmental Laws, (d) common law causes of action such as negligence, gross
negligence, strict liability, nuisance or trespass, or (e) fault imposed by
statute, rule, regulation or otherwise (the “Retained Obligations”).

5.2 Seller’s Indemnity Obligation. Seller shall release Buyer from and shall
fully protect, indemnify and defend Buyer, its officers, agents, employees and
Affiliates, and each of their respective successors and assigns, and hold them
harmless from and against any and all Claims arising directly or indirectly out
of the Retained Obligations.

5.3 Buyer’s Assumed Obligations. Buyer shall assume all Claims, obligations and
liabilities relating to, arising out of, or connected, directly or indirectly,
with the ownership, use or operation of the Properties pertaining to the period
of time on and after the Closing Date, including without limitation, claims
relating to (a) injury or death of any person or persons whomsoever, (b) damage
to or loss of any property or resources, (c) pollution, environmental damage or
violation of Environmental Laws, (d) common law causes of action such as
negligence, gross negligence, strict liability, nuisance or trespass, or
(e) fault imposed by statute, rule, regulation or otherwise (the “Assumed
Obligations”).

5.4 Buyer’s Indemnity Obligation. Buyer shall release Seller from and shall
fully protect, indemnify and defend Seller, its officers, agents, employees and
Affiliates, and each of their respective successors and assigns and hold them
harmless from and against any and all Claims arising directly or indirectly out
of the Assumed Obligations.

5.5 Notice and Cooperation. If a Claim is asserted against a party for which the
party would be liable under the provisions of this Article, it is a condition
precedent to the indemnifying party’s obligations hereunder that the indemnified
party gives the indemnifying party written notice of such Claim setting forth
full particulars of the Claim, as known by the indemnified party, including a
copy of the Claim (if it was a written Claim). The indemnified party shall make
a good faith effort to notify the indemnifying party within one (1) month of
receipt of a Claim and shall in all events effect such notice within such time
as will allow the indemnifying party to defend against such Claim and no later
than three (3) calendar months after receipt of the Claim by the indemnified
party. The notice of a Claim given hereunder is referred to as a “Claim Notice.”
Notwithstanding that written notice is a condition precedent to the indemnifying
party’s obligation hereunder, indemnification shall not be denied for failure to
provide such written notice through inadvertence, error, omission, or otherwise,
unless such failure to provide written notice materially adversely affects the
defense against the Claim.

5.6 Defense of Claims.

a. Counsel. Upon receipt of a Claim Notice, the indemnifying party may assume
the defense thereof with counsel selected by the indemnifying party and
reasonably satisfactory to the indemnified party. The indemnified party shall
cooperate in all reasonable respects in such defense. If any Claim involves
Claims with respect to which Buyer indemnifies Seller and also Claims for which
Seller indemnifies Buyer, each party shall have the right to assume the defense
of and hire counsel for that portion of the Claim for which it may have
liability. The indemnified party shall have the right to employ separate counsel
in any Claim and to participate in the defense thereof, provided the fees and
expenses of counsel employed by an indemnified party shall be at the expense of
the indemnified party, unless otherwise agreed between the parties.

b. Settlement. If the indemnifying party does not notify the indemnified party
within the earlier to occur of: (i) time response is due in any litigation
matter, or (ii) three (3) calendar months after receipt of the Claim Notice,
that the indemnifying party elects to undertake the defense thereof, the
indemnified party has the right to defend, at the expense of the indemnifying
party, the Claim with counsel of its own choosing, subject to the right of the
indemnifying party to assume the defense of any Claim at any time prior to
settlement or final determination thereof. In such event, the indemnified party
shall send a written notice to the indemnifying party of any proposed settlement
of any Claim, which settlement the indemnifying party may accept or reject, in
its reasonable judgment, within thirty (30) days of receipt of such notice,
unless the settlement offer is limited to a shorter period of time in which case
the indemnifying party shall have such shorter period of time in which to accept
or reject the proposed settlement. Failure of the indemnifying party to accept
or reject such settlement within the applicable time period shall be deemed to
be its rejection of such settlement. The indemnified party may settle any matter
over the objection of the indemnifying party but shall in so doing be deemed to
have waived any right to indemnity therefore as to (and only as to) liabilities
with respect to which the indemnifying party has recognized its liability.

ARTICLE 6. SELLER’S REPRESENTATIONS

Seller represents and warrants to Buyer that on the Closing Date:

6.1 Special Warranty of Title. Seller shall warrant and defend the title to the
Properties conveyed to Buyer against every person whomsoever lawfully claiming
the Properties or any part thereof by, through or under Seller, but not
otherwise.

6.2 Existence. Seller is a corporation duly organized, validly existing and in
good standing under the laws of the State of Nevada, and has the full authority
to conduct business in the jurisdictions where the Properties are located.

6.3 Authorization; Enforcement. (i) Seller has the requisite corporate power and
authority to enter into and perform this Agreement and to convey the Properties
in accordance with the terms hereof, (ii) the execution and delivery of this
Agreement by the Seller and the consummation by it of the transactions
contemplated hereby, including the conveyance of the Properties in accordance
with the terms of this Agreement have been duly authorized by all necessary
corporate action, and no further consent or authorization of the Seller or its
Board of Directors or stockholders is required, (iii) this Agreement has been
duly executed and delivered by the Seller, and (iv) this Agreement constitutes
the valid and binding obligations of the Seller enforceable against the Seller
in accordance with its terms.

6.4 No Conflicts. The execution, delivery and performance of this Agreement by
the Seller and the consummation by the Seller of the transactions contemplated
hereby do not and will not (i) result in a violation of the articles of
incorporation or by-laws of the Seller or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, lease, indenture, or instrument
to which the Seller is a party, or result in a violation of any Federal, state,
local, tribal or foreign law, rule, regulation, order, judgment or decree
(including Federal and state securities laws and regulations) applicable to the
Seller or by which any property or asset of the Seller is bound or affected. The
business of the Seller is not being conducted in violation of any law, ordinance
or regulation of any governmental entity. Except as set forth in this Agreement,
the Seller is not required under Federal, state, local or foreign law, rule or
regulation to obtain any consent, authorization or order of, or to make any
filing or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under this Agreement or
convey the Properties in accordance with the terms hereof.

6.5 Brokers. Seller has incurred no obligation or liability, contingent or
otherwise, for brokers’ or finders’ fees in respect of the matters provided for
in this Agreement for which Buyer will have any liability.

6.6 Compliance with Laws. Seller’s ownership and use of the Properties has
complied in all material ways with applicable Laws.

6.7 Third Party Rights. There are no existing agreements, options, commitments
or rights with, to or in any third party to acquire any interests of Seller in
any portion of the Properties. Further, Seller does not require any consent or
approval of third parties or governmental agencies to enter this Agreement or to
consummate the transactions contemplated herein other than consent requirements
which under their terms the requisite consent cannot be unreasonably withheld,
and other than approvals that are ministerial in nature and ordinarily obtained
after Closing.

6.8 Taxes. All taxes assessed and due against the Properties have been paid.

6.9 Absence of Litigation. There is no litigation pending, before any court or
regulatory agency, or to Seller’s knowledge, threatened against Seller which, if
determined adversely, could result in a material adverse effect upon the value
of the Properties or any portion thereof to Buyer, or which could restrain the
parties from consummating the transactions contemplated hereunder.

6.10 Leases. The Leases are all valid and in full force, and Seller has complied
with all obligations and duties thereunder and has timely made all payments
required under the Leases. Seller has not received any demands to release any of
the Leases.

6.11 Expenses. Seller has timely paid all rentals, delay rentals, surface
damages, easement or right-of-way payments and all operating expenses related to
or in connection with the Properties. There are no permits, easements, rights of
way, licenses or other similar rights owned or held by Seller related to the
ownership, operation or use of the Leases.

6.12 Environmental Conditions and Plugging Liabilities.

(a) The Properties do not include any wells, whether or not shut in or
previously plugged and abandoned, for which Buyer will have any obligation,
following Closing, to plug, abandon and reclaim, or to re-plug and abandon; and
Seller has not received any demands to plug or re-plug any wells located on
lands covered by the Leases.

(b) To the best of Seller’s knowledge, no investigation or review is pending or
threatened against Seller by any governmental authority under any applicable
Environmental Law in connection with the operation, ownership or use by Seller
of the Properties.

(c) Seller has not generated, used, stored or disposed of Hazardous Substances
in the operation of the Properties. “Hazardous Substance” means any petroleum
product, contaminant, pollutant, dangerous substance, toxic substance, hazardous
material, waste, hazardous waste or hazardous chemical as may be defined by
Environmental Law or any other substance that is declared or defined to be
hazardous under or pursuant to Environmental Law.

(d) To the best of its knowledge, Seller has provided Buyer with true and
correct copies of all environmental reports or assessments with respect to
compliance by Seller with Environmental Laws prepared by or on behalf of Seller.

6.13 Contracts. With respect to the Contracts and to the best of Seller’s
knowledge, (a) all are in full force and effect; (b) all payments due thereunder
have been made by Seller; (c) Seller is not in breach or default thereunder, and
no event, condition or occurrence exists which after notice or lapse of time, or
both, would constitute a breach or default under a Contract; and (d) neither
Seller nor any other party thereto has given or threatened to give notice of any
action to terminate, cancel, rescind or procure a judicial reformation of any
Contract.

6.14 Compliance with Laws. To the best of its knowledge, Seller has owned and
operated the Properties in material compliance with all applicable Laws.

EXCEPT FOR THE SPECIAL WARRANTY OF TITLE PROVIDED IN THIS AGREEMENT, AND EXCEPT
FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT OR IN
OTHER INSTRUMENTS DELIVERED AT CLOSING, BUYER UNDERSTANDS AND AGREES THAT THE
PROPERTIES ARE SOLD “AS IS” AND “WHERE IS,” WITH ALL FAULTS AND DEFECTS, WITHOUT
RECOURSE BY BUYER, ITS SUCCESSORS AND/OR ASSIGNS, AGAINST SELLER AND WITHOUT
COVENANT, REPRESENTATION OR WARRANTY, EXPRESS, IMPLIED OR STATUTORY WHATSOEVER,
AND WITHOUT LIMITATION OF THE GENERALITY OF THE IMMEDIATELY PRECEDING CLAUSE,
SELLER EXPRESSLY DISCLAIMS AND NEGATES (A) ANY IMPLIED AND EXPRESS WARRANTY OR
FITNESS FOR A PARTICULAR PURPOSE AND (B) ANY IMPLIED OR EXPRESS WARRANTY OF
MERCHANTABILITY.

ARTICLE 7. BUYER’S REPRESENTATIONS AND WARRANTIES

Buyer represents and warrants to Seller that on the Closing Date:

7.1 Organization and Good Standing. Buyer is a corporation duly organized,
validly existing and in good standing under the Laws of the State of Montana and
has all requisite partnership power and authority to own and lease the
Properties. Buyer is duly licensed or qualified to do business and is in good
standing in all jurisdictions in which the Properties are located.

7.2 Authorization; Enforcement. (i) The Buyer has the requisite corporate power
and authority to enter into and perform this Agreement in accordance with the
terms hereof, (ii) the execution and delivery of this Agreement by the Buyer and
the consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate action, and no further consent or
authorization of the Buyer or its Board of Directors or stockholders is
required, (iii) this Agreement has been duly executed and delivered by the
Buyer, and (iv) this Agreement constitutes the valid and binding obligations of
the Buyer enforceable against the Buyer in accordance with its terms.

7.3 No Conflicts. The execution, delivery and performance of this Agreement by
the Buyer and the consummation by the Buyer of the transactions contemplated
hereby do not and will not result in a violation of the articles or
incorporation or by-laws of the Buyer or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, lease, indenture, or instrument
to which the Buyer is a party, or result in a violation of any Federal, state,
local, tribal or foreign law, rule, regulation, order, judgment or decree
(including Federal and state securities laws and regulations) applicable to the
Buyer.

7.4 Brokers. Buyer has incurred no obligation or liability, contingent or
otherwise, for brokers’ or finders’ fees in respect of the matters provided for
in this Agreement which would be binding on Seller.

7.5 Knowledgeable Investor. Buyer is an experienced and knowledgeable investor
in the oil and gas business. Prior to entering into this Agreement, Buyer was
advised by and has relied solely on its own legal, tax and other professional
counsel concerning this Agreement, the Properties and the value thereof. In
making the decision to enter into this Agreement and consummate the transactions
contemplated hereby, Buyer has relied solely the express representations and
warranties of Seller contained in this Agreement and in instruments to be
delivered at Closing, and on the basis of its own independent due diligence
investigation.

7.6 Termination of Offer to Purchase and Agreement to Reduce Overriding Royalty
Interest. At Closing, Buyer expressly agrees to be bound by the provisions,
representations, covenants and obligations set forth in the Termination of Offer
to Purchase and Agreement to Reduce Overriding Royalty Interests.

ARTICLE 8. ADDITIONAL AGREEMENTS

8.1 Records. At Closing Seller shall furnish to Buyer all Records; provided,
however, Seller shall be entitled to retain copies of any or all such Records
and to retain as long as needed, the originals of any Records required in
connection with litigation or other proceedings pending or threatened against
Seller or the Properties as of the Closing Date. In the event Seller is required
to retain originals hereunder, copies of such Records will be furnished to
Buyer. The originals of any and all Records retained by Seller shall be
furnished to Buyer within thirty (30) Days after Seller’s need for said Records
ceases.

8.2 Non-Compete. Upon Closing and for the period from the Closing through
December 19, 2006, Seller, for itself and its Affiliates, agrees not to
negotiate or solicit for, or attempt to acquire, or acquire, directly or
indirectly any oil and gas leasehold, working interest, mineral interest or
other ownership, or any rights to acquire any of the foregoing located in Valley
and Phillips Counties, Montana.

ARTICLE 9. THE CLOSING

9.1. Closing. Closing shall be held in the office of the Seller in accordance
with the attached Escrow Agreement or any other location as mutually agreed in
writing by Seller and Buyer.

9.2 Obligations at Closing. At Closing, unless waived by Buyer, the following:

(a) Seller and Buyer shall execute and deliver this Agreement and execute,
acknowledge and deliver one or more Assignment and deliver the Assignment(s) to
the Escrow Agent under the Escrow Agreement attached as Exhibit E; and Seller
and Buyer shall execute any necessary forms required by any governmental agency
in connection with the transfer of ownership of the Properties, which forms
shall be jointly prepared by Seller and Buyer, and Buyer shall file the same
promptly following Closing

(b) Upon fulfillment of the conditions set forth in the Escrow Agreement, Buyer
shall cause the Escrow Agent to pay Seller the Purchase Price in immediately
available funds by wire transfer in accordance with the attached Escrow
Agreement;

(c) Seller shall deliver to Buyer exclusive possession of the Properties;

(d) Seller shall execute and deliver to Buyer a Non-Foreign Affidavit
substantially in the form of Exhibit D;

(e) Seller shall furnish Buyer with true and correct copies of resolutions of
the Board of Directors of Newark Valley Oil & Gas, Inc., authorizing , Far East
Energy Corporation (as the sole shareholder of Newark Valley Oil & Gas, Inc.) to
approve the sale of the Properties by Newark Valley Oil & Gas, Inc., under this
Agreement; together with an opinion of counsel to Seller in form reasonably
satisfactory to Buyer, that Seller has the authority to enter into this
Agreement and consummate the transactions contemplated herein;

(f) Seller shall deliver executed copies of (i) the Termination of Offer to
Purchase and Agreement to Reduce Overriding Royalty Interest by and among Gulf
Coast Oil and Gas Company, Estate of Howell Spear, Deceased; and Newark Valley
Oil & Gas, Inc., and ratified therein by Zone Exploration, Inc., John Fredlund,
and Zier & Associates, Ltd., dated effective January 24, 2005; and (ii) the
Termination of Finder’s Fee Agreement among DMD Investments, Inc., Far East
Energy Corporation and Zier & Associates, Ltd.; and

(g) Seller and Buyer shall execute such other instruments or documents as either
may reasonably request.

ARTICLE 10. MISCELLANEOUS

10.1 Notices. All notices and other communications required, permitted or
desired to be given hereunder must be in writing and sent by U.S. mail or
overnight courier service, properly addressed as shown below, and with all
postage and other charges fully prepaid or by hand delivery or by facsimile
transmission. Date of service by mail and hand delivery is the date on which
such notice is received by the addressee and by facsimile is the date sent (as
evidenced by fax machine confirmation of receipt), or if such date is not on a
Business Day, then on the next date which is a Business Day. Each party may
change its address by notifying the other party in writing.

         
If to Seller:
  Newark Valley Oil & Gas, Inc.

 
  Mr. Bruce N. Huff

 
  400 North Sam Houston Parkway East, Suite 205
 
  Houston, Texas 77060

 
  Telephone: 1-832-598-0470

 
  Fax:1-832-598-0479
If to Buyer:
  Zier & Associates, Ltd.

 
  Ms. Nancy C. Zier

 
  2916 Lohof Drive, Billings, MT 59102
 
  Telephone: (406) 256-6592

 
  Fax: (406) 252-3265


10.2 Conveyance Costs. Buyer shall be solely responsible for filing and
recording documents related to the transfer of the Properties from Seller to
Buyer and for all costs and fees associated therewith, including filing the
assignment of the Properties with appropriate federal, state, local and tribal
authorities as required by applicable Law. Within thirty (30) Days after
Closing, Buyer shall furnish Seller with all recording data and evidence of all
required filings.

10.3 Brokers’ Fees. Neither party has retained any brokers, agents or finders
and none are Affiliated with either party or authorized to act on behalf of
either party in this matter. Each party agrees to release, protect, indemnify,
defend and hold the other harmless from and against any and all Claims with
respect to any commissions, finders’ fees or other remuneration due to any
broker, agent or finder claiming by, through or under such party.

10.4 Further Assurances. From and after Closing, at the request of Buyer but
without further consideration, Seller shall execute and deliver or use
reasonable efforts to cause to be executed and delivered such other instruments
of conveyance and take such other actions as Buyer reasonably may request to
more effectively put Buyer in possession of the Properties. If any of the
Properties are incorrectly described, the description shall be corrected upon
proof of the proper description.

10.5 Survival of Representations and Warranties. The provisions of Article 5,
Article 8 and Article 10 and all representations and warranties contained in
this Agreement shall expressly survive the Closing and delivery of the
Properties. The parties have made no representations or warranties, except those
expressly set forth in this Agreement.

10.6 Amendments and Severability. No amendments or other changes to this
Agreement shall be effective or binding on either of the parties unless the same
shall be in writing and signed by both Seller and Buyer. The invalidity of any
one or more provisions of this Agreement shall not affect the validity of this
Agreement as a whole, and in case of any such invalidity, this Agreement shall
be construed as if the invalid provision had not been included herein.

10.7 Successors and Assigns. This Agreement shall inure to the benefit of and
shall be binding upon the parties hereto and their respective successors and
assigns.

10.8 Headings. The titles and headings set forth in this Agreement have been
included solely for ease of reference and shall not be considered in the
interpretation or construction of this Agreement.

10.9 Governing Law. This Agreement shall be governed by and construed under the
Laws of the State of Montana, excluding any choice of law rules which may direct
the application of the Laws of another jurisdiction.

10.10 No Partnership Created. It is not the purpose or intention of this
Agreement to create (and it shall not be construed as creating) a joint venture,
partnership or any type of association, and the parties are not authorized to
act as agent or principal for each other with respect to any matter related
hereto.

10.11 Public Announcements. Neither Seller nor Buyer (including any of its
affiliates in either case) shall issue a public statement or press release with
respect to the transaction contemplated herein (including the price and other
terms) without the prior written consent of the other party, except as required
by Law or listing agreement with a national security exchange and then only
after prior consultation with the other party.

10.12 No Third Party Beneficiaries. Nothing contained in this Agreement shall
entitle anyone other than Seller or Buyer or their successors and assigns to any
claim, cause of action, remedy or right of any kind whatsoever.

10.13 Not to be Construed Against Drafter. The parties acknowledge that they
have had an adequate opportunity to review each and every provision contained in
this Agreement and to submit the same to legal counsel for review and comment,
including expressly but without limitation the waivers and indemnities contained
in this Agreement. Based on said review and consultation, the parties agree with
each and every term contained in this Agreement. Based on the foregoing, the
parties agree that the rule of construction that a contract be construed against
the drafter, if any, shall not be applied in the interpretation and construction
of this Agreement.

10.14 Entire Agreement. This Agreement together with the agreements and
documents executed in connection herewith contains the entire understanding of
the parties with respect to the matters covered hereby and supersedes all prior
negotiations, understandings, letters of intent and agreements (whether oral or
written) between the parties relating to the subject matter hereof, and except
as specifically set forth herein, neither the Buyer nor the Seller makes any
representation, warranty, covenant or undertaking with respect to such matters.

10.15 Conspicuousness of Provisions. The parties acknowledge that the provisions
contained in this Agreement that are set out in “bold” satisfy the requirement
of the express negligence rule and any other requirement at law or in equity
that provisions contained in a contract be conspicuously marked or highlighted.

10.16. Execution in Counterparts. This Agreement may be executed in
counterparts, which shall when taken together constitute one (1) valid and
binding agreement.

The parties have executed this Agreement on the day and year first set forth
above.

Buyer:
ZIER & ASSOCIATES, LTD.

By: _/s/ Nancy C. Zier      



      Nancy C. Zier, President

Seller:
NEWARK VALLEY OIL & GAS, INC.

By: _/s/ Bruce N. Huff     



      Bruce N. Huff, Chief Financial Officer

Far East Energy Corporation, a corporation existing under the laws of the State
of Nevada and the sole shareholder of the Seller, hereby irrevocably and
unconditionally guarantees to Buyer the full and punctual payment and
performance by Seller of its obligations under this Agreement. This shall be a
guaranty of payment, not of collection.

FAR EAST ENERGY CORPORATION

By: _/s/ Bruce N. Huff     

Bruce N. Huff, Chief Financial Officer

